

116 HR 8198 IH: National Security Through America’s Resources and Permitting Reform Act of 2020
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8198IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2020Mr. Barr introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the FAST Act to add activities relating to the extraction, recovery, or processing of certain materials to the definition of a critical project, and for other purposes.1.Short titleThis Act may be cited as the National Security Through America’s Resources and Permitting Reform Act of 2020.2.Permit process for projects relating to extraction, recovery, or processing of critical materials(a)Definition of covered projectSection 41001(6)(A) of the FAST Act (42 U.S.C. 4370m(6)(A)) is amended—(1)in clause (i)(III), by striking ; or and inserting a semicolon;(2)in clause (ii)(II), by striking the period and inserting ; or; and (3)by adding at the end the following:(iii)is related to the extraction, recovery, or processing from coal, coal waste, coal processing waste, pre-or post-combustion coal byproducts, or acid mine drainage from coal mines of one of the following materials for the purposes of securing the economic and national security of the United States:(I)Critical minerals (as such term is defined in Executive Order 13817 (30 U.S.C. 1601 note)).(II)Rare earth elements.(III)Microfine carbon or carbon from coal..(b)ReportNot later than 6 months after the date of enactment of this Act, the Secretary of the Interior shall submit to the Committees on Energy and Natural Resources and Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure, Natural Resources, and Energy and Commerce of the House of Representatives a report evaluating the timeliness of implementation of reforms of the permitting process required for activities described in section 41001(6)(A)(iii) of the FAST Act (42 U.S.C. 4370m(6)(A)).